UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1248


CYNTHIA HOLMES,

                    Plaintiff - Appellant,

             v.

GRANUAILE, LLC; JAMES P. WALSH, individually and as related to Granuaile
LLC; L. WALSH, individually and as related to Granuaile LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:16-cv-03969-BHH)


Submitted: September 26, 2019                               Decided: September 30, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Cynthia C. Holmes, Appellant Pro Se. Joseph Calhoun Watson, ROBINSON GRAY
STEPP & LAFITTE LLC, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cynthia Holmes appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing Holmes’s civil complaint alleging state law claims

related to the construction of a driveway adjacent to her residential property. The district

court referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).

The magistrate judge recommended that relief be denied and advised Holmes that failure

to file timely objections to the recommendation could waive appellate review of a district

court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance.            United States v.

Midgette, 478 F.3d 616, 621-22 (4th Cir. 2007); see also Thomas v. Arn, 474 U.S. 140,

154-55 (1985).        Although Holmes filed objections to the magistrate judge’s

recommendation, she has waived appellate review because the objections were untimely.

Accordingly, we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2